UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [ X ] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 2, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 1-5480 Textron Inc. (Exact name of registrant as specified in its charter) Delaware 05-0315468 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 Westminster Street, Providence, RI (Address of principal executive offices) (Zip code) (401) 421-2800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes üNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes üNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer[ü] Accelerated filer[] Non-accelerated filer[] Smaller reporting company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesNo ü As of April 15, 2011, there were 276,619,984 shares of common stock outstanding. TEXTRON INC. INDEX Page PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Statements of Operations (Unaudited) 3 Consolidated Balance Sheets (Unaudited) 4 Consolidated Statements of Cash Flows (Unaudited) 5 Notes to the Consolidated Financial Statements (Unaudited) Note 1: Basis of Presentation 7 Note 2: Special Charges 7 Note 3: Retirement Plans 8 Note 4: Share-Based Compensation 8 Note 5: Comprehensive Income 9 Note 6: Earnings Per Share and Shareholders’ Equity 10 Note 7: Accounts Receivable and Finance Receivables 10 Note 8: Inventories 15 Note 9: Debt 15 Note 10: Accrued Liabilities 15 Note 11: Commitments and Contingencies 15 Note 12: Derivative Instruments and Fair Value Measurements 16 Note 13: Income Tax Expense 18 Note 14: Segment Information 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 29 PART II. OTHER INFORMATION Item 5. Other Information 29 Item 6. Exhibits 31 Signatures 31 2 PART I.FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS TEXTRON INC. Consolidated Statements of Operations (Unaudited) Three Months Ended (In millions, except per share amounts) April 2, April 3, Revenues Manufacturing revenues $ $ Finance revenues 26 76 Total revenues Costs, expenses and other Cost of sales Selling and administrative expense Provision for losses on finance receivables 12 55 Interest expense 62 71 Special charges — 12 Total costs, expenses and other Income from continuing operations before income taxes 46 11 Income tax expense 15 15 Income (loss) from continuing operations 31 (4 ) Loss from discontinued operations, net of income taxes (2
